The Surrogate.
John Jackson, a minor of over sixteen years, filed his petition to compel Jerome B. Fellows, his guardian, appointed in March, 1864, to render an account of his guardianship, and an qrder having been issued to said guardian, and he having • rendered- his account, and the Surrogate having examined the guardian to, the .correctness of .the. same, Mr. Fellows testified, as *72follows: “ I was solicited by a Mr.' John L.' Dye, with whom Johii Jackson was then living, to get this boy enlisted in the United States army, and the boy said he was anxious to get enlisted. After much trouble I succeeded in having him sent to Governor’s Island to learn to drum, and he was shortly after enlisted in, the army; I received bounty money from the United States, two hundred and ninety dollars, and from-the State, one hundred dollars; I paid for clothes for the boy seventy-three dollars, and to- Sergeant McCue for having him enlisted one hundred dollars. Shortly after the boy was enlisted, I received an order from Lieutenant Whitney, ‘ Provost Marshal of Governor’s Island,’ ■ to appear before him, and I was compelled to do so, and he, the said Lieutenant Whitney, demanded that I should deliver to him'any money I had belonging to John Jackson; I refused, and told him I was legally appointed guardian by the laws of our State) and had filed the necessary bonds, and was responsible' for the money. I then came back to Hew York. The next day Lieutenant Whitney sent a file of soldiers, under command of a sergeant, for me, and took me to Governor’s Island. He then demanded again that I give him this boy’s money; I asked him to let me see the boy; and he would' not allow me to do so; I refused ' to give him the money, and he said to me that I could take my choice and give him the money ór go to Fort Lafayette:, I then gave him all the money I had of the boy’s, amounting to the sum óf two hundred and seventeen dollars ($217); he then said to me that if ever I set my foot on the island he would send me to Fort Lafayette.” ’ ■
It appears that this occurrence was in May, 1864; since which time the guardian has had the custody neither of his ward ‘.or of 'the money thus taken from him.
Mr. Fellows must make good the amount of the minor’s ' money delivered up to the Provost Marshal, it being the "• duty of "the " guardian to take legal -means -for its recovery *73from the Provost Marshal, and in fact to have him arrested for robbery.